IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PANZER LAW, P.A.,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1507

PALM BEACH COUNTY
SCHOOL DISTRICT & FARA,
A YORK RISK SERVICES
COMPANY,

      Appellees.


_____________________________/

Opinion filed October 16, 2015.

An appeal from an order of the Judge of Compensation Claims.
Mary A. D'Ambrosio, Judge.

Date of Accident: August 16, 2006 and November 25, 2008.

Bill McCabe, Longwood, and Gilbert R. Panzer, Jr., Boca Raton, for Appellant.

Hinda Klein and Elizabeth Ann Izquierdo of Conroy Simberg, Hollywood, for
Appellees.


PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.